Case 1:20-cv-02014-TWP-MPB Document 1 Filed 07/31/20 Page 1 of 3 PageID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISON

VALERIE JONES,                          )
                                        )
          Plaintiff,                    )
v.                                      )       CASE NO. 1:20-cv-2014
                                        )
OUTBACK STEAKHOUSE                      )
OF FLORIDA, LLC,                        )
                                        )
          Defendants.                   )

                                      NOTICE OF REMOVAL

          Defendant, Outback Steakhouse, of Florida, LLC, by counsel, Gregory M. Bokota of

Garan Lucow Miller, P.C., respectfully notifies this Honorable Court of the Removal of the

above-captioned cause from the Hamilton Superior Court, State of Indiana, pursuant to 28 U.S.C.

Section 1332(a), 28 U.S.C. Section 1441 and 28 U.S.C. 1446 and in support thereof, state as

follows:

          1.      This action is being removed to the United States District Court for the Southern

District Indiana, Indianapolis Division, on the basis of diversity of citizenship.

          2.      On June 16, 2020, Plaintiff filed in the Hamilton Superior Court, State of Indiana,

a Summons and Complaint in the above-titled civil action under Cause Number 29D03-2005-

CT-003341. A copy of the Summons and Complaint are attached hereto.

          3.      A copy of the Complaint and Summons was served upon the Defendant, Outback

Steakhouse, Inc. on June 24, 2020. Pursuant to 28 U.S.C. 1446(b) this Notice of Removal is

timely.




                                                   1
Case 1:20-cv-02014-TWP-MPB Document 1 Filed 07/31/20 Page 2 of 3 PageID #: 2




         4.        On July 1, 2020, the undersigned counsel filed his appearance on behalf of such

Defendant. Defendant was granted an extension of time to file its Answer up to and including

August 1, 2020.

         5.        This action is a civil action for which this Honorable Court has jurisdiction

pursuant to 28 U.S.C. 1332 (a)(1) and 1332(b), and is one that may be removed pursuant to

U.S.C. Section 1441, as due to Plaintiff’s alleged injuries, upon information and belief including

in part a disc injury and subsequent back fusion surgery with gross medical bills in excess of

$75,000, , Plaintiff’s claimed damages will likely exceed $75,000.00.

         6. Upon information and belief, the Plaintiff is a resident and citizen of Marion County,

Indiana.

         7. Defendant, Outback Steakhouse of Florida, LLC is a Florida Limited Liability

Corporation with its principal place of business at 2202 North West Shore Blvd., Tampa, Florida

33607.        As set forth in the Affidavit of Bryan Vadnais (which Affidavit is attached hereto as

Exhibit “A”), Outback Steakhouse of Florida, LLC, is the legal Successor to Outback

Steakhouse, Inc. owned the Restaurant at issue in Plaintiff’s Complaint at all relevant times, and

is a single-member wholly owned subsidiary of OSI Restaurant Partners, LLC, & OSI Restaurant

Partners, LLC is a wholly owned subsidiary of OSI HoldCo, Inc. OSI HoldCo, Inc. is a wholly

owned subsidiary of OSI HoldCo I, Inc. OSI HoldCo I, Inc. is a wholly owned subsidiary of OSI

HoldCo II, Inc. OSI HoldCo II, Inc. is a wholly owned subsidiary of Bloomin’ Brands, Inc.

Bloomin’ Brands Inc. is a publicly traded corporation with no parent corporation. No publicly

traded corporation owns 10% or more of Bloomin’ Brands, Inc.’s stock.

         8. The Hamilton County Superior Court is within the venue of the United States District

Court for the Southern District of Indiana, Indianapolis Division.




                                                   2
Case 1:20-cv-02014-TWP-MPB Document 1 Filed 07/31/20 Page 3 of 3 PageID #: 3




       9.      This Notice is being filed pursuant to 28 U.S.C. Section 1446(b) within the

applicable time period for Removal, and is removable as the time for filing such Notice has not

yet expired.

       WHEREFORE, Defendant, Outback Steakhouse, of Florida, LLC, by counsel, hereby

notifies this Honorable Court of the Removal of this action from the Hamilton Superior Court,

State of Indiana, to the United States District Court for the Southern District of Indiana,

Indianapolis Division.

                                      Respectfully submitted,

                                      OUTBACK STEAKHOUSE OF FLORIDA, LLC


                                      By:__/s/ Gregory M. Bokota_______________
                                             Gregory M. Bokota (#17021-45)
                                             gbokota@garanlucow.com

Garan Lucow Miller, P.C.
8585 Broadway, Suite 480
Merrillville, IN 46410
(219) 756-7901
(219) 756-7902


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 31st day of July, 2020, a true and accurate copy of the
foregoing was filed electronically. Service of this filing will be made on counsel listed below, by
operation of the Court’s electronic filing system Parties may access this filing through the
Court’s electronic filing system.

Bradford J. Smith
KEN NUNN LAW OFFICE
104 S. Franklin Road
Bloomington, IN 47404
Attorney for the Plaintiff


                                             /s/ Gregory M. Bokota______________
                                             Gregory M. Bokota, #17021-45



                                                3
